it department of the treasury e x tax_exempt_and_government_entities_division number release date internal_revenue_service te_ge eo examinations commerce street dallas tx date feb taxpayer_identification_number person to contact employee identification_number employee telephone number phone fax uil certified mail - return receipt requested dear a final adverse determination_letter as to your exempt status under section this i sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 c of the code is hereby revoked effective january 20xx our adverse determination was made for the following reasons organizations described in sec_501 of the code and exempt under sec_501 of the code must be both organized and operated exclusively for exempt putposes and must serve interests our examination of your that you more than insubstantially served private interests such actions are inconsistent with the requirements to operate exclusively for purposes set forth in sec_501 of the code and to maintain exempt status public rather than private activities revealed finances and contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 if you have not already filed these returns and the agent has not provided you instructions for converting your previously filed form_990 to form_1120 you should file these income_tax returns with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed before the 91st day after the date this determination was mailed to you if you wish to seek review of our determination please contact the clerk of the respective court for rules and the appropriate forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you’ve tried but haven’t been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours mary a epps acting director eo examinations enclosures publication a department of the treasury internal_revenue_service irs tax_exempt_and_government_entities_division le le exempt_organizations examinations 25th st rm mail stop ogden ut date newanter ge dre taxpayer_identification_number form tax_year s ended person to contact id number contact numbers toll free long distance fax manager's name id number manager’s contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don’t hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you may also file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally letter catalog number 34809f for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn’t been resolved through normal channels gets prompt and proper handling you may call toll free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate phone number for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely margaret von lienen director exempt_organizations examinations enclosures report of examination form_6018 publication publication letter catalog number 34809f foun 886a name of taxpayer explanation of items department of the 'i'reasury - internal_revenue_service schedule no or exhibit year period ended december 20xx date of notice november issues whether from federal_income_tax under sec_501 of the internal_revenue_code continues to qualify for exemption facts applied for tax-exempt status by filing form 1023-ez streamlined application_for recognition of exemption under sec_501 of the internal_revenue_code on october 20xx and was granted tax-exempt status as a c on november 20xx with an effective date of january 20xx was incorporated on january 20xx the state of was selected for audit to ensure that the activities and operations align with their approved exempt status was sent letter with attachments on march 20xx one of the attachments form_4564 information_document_request item requested the organization provide complete copy of your original organizing document and any amendments as part of the response received by 20xx the organizing documents stated see attachment for the purpose the attachment was not provided tax compliance officer tco contact the organization and on march 20xx were it states the purpose of the organization is to improve the marketing of local farm products in the farm markets of provided the articles of incorporation-nonprofit filed with the sate of by the internal_revenue_service on april due to the purpose of meeting the organization test of a 501_c_3_organization tax compliance officer tco recommended organization test of a 501_c_3_organization amended the organizing documents in order to meet the filed with the state of on march 20xx not on 20xx amended the organization documents to add the following to the articles of incorporation with the state of has follows clause form 886-a rev department of the treasury - internal_revenue_service page -1- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx clause clause provides the surrounding community with by the internal_revenue_service on april per the response received by 20xx may through december as well as a winter market in one location where farmers businesses and artisans sell their goods directly to the public the markets are conducted daily in saturdays 10am - pm wednesday sec_3 30pm and also provide wednesday sec_3 - pm tuesdays pm thursdays 4-7pm monday -6 pm market place locations from e e special events where local vendor can sell their products cooking demonstrations and other educational programs for adults and educational events for children events a month may hold one to two of these types of e space at the marked for local non-profits to promote their activities a due of dollar_figurexxx per year is charged to each member for participation in the markets a fee of dollar_figurexx-dollar_figurexx per spot is charged to participate in a market and is determined by the size of the spot a member uses is managed through their board_of directors the board meets on a monthly basis to discuss the weekly markets and how to improve them the various community and children’s projects and marketing strategies beginning they have engaged in a market where farmers and other since vendors sell their products to the community at large the other vendors are allowed to sell prepared food products such as cookies bread coffee etc at minimal overhead and marketing expenses at least two of officers sell products as vendors at the market vendors are selected by the board_of directors after submitting a pre-application form and the board will then decide whether or not to accept an application based on the product s the person is looking to sell membership requirements and vacancies food vendors are charged small fees depending on the market location they chose to form 886-a rev department of the treasury - internal_revenue_service page -2- porn 886a name of taxpayer explanation of items department of the ‘t'reasury - internal_revenue_service schedule no or exhibit year period ended december 20xx participate in has promoted the market through the dissemination of newspaper ads in several papers bill board ads banner radio brochure facebook building and hosting a website and building a presence in the local farmers’ market community the website includes basic information regarding the location and hours that the markets operate in addition a list of all vendors along with their products is provided also provide a month by month consumer’s guide to fresh product grown or produced in events planned for 20xx and xxth annual farmer’s markets local growers times and locations special program the budget indicate that the gross_receipts consist almost exclusively of fees received from vendors to rent space at the market and dues you also have a small amount of gross_income from chili cook off and fall dinner your expenses include salaries wages program advertising professional fees insurance meeting bonding dues donations and miscellaneous operating_expenses law internal_revenue_code irc sec_501 of the code exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_511 of the internal_revenue_code imposes a tax at corporate rates under sec_11 on the unrelated_business_taxable_income of certain tax-exempt organizations treasury regulations regulation sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section organizational_test or the operational_test it is not exempt if an organization fails to meet either the regulation sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose form 886-a crev department of the treasury - internal_revenue_service page -3- form 886a name of taxpayer explanation of items department of the ‘treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx regulation sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests regulations sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 in its generally accepted legal sense and includes relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science erection or maintenance of public buildings monuments or works lessening of the burdens of government and promotion of social welfare by organizations designed to accomplish any of the above purposes or i to lessen neighborhood tensions ii to eliminate prejudice and discrimination iii to defend human and civil rights secured_by law or iv to combat community deterioration and juvenile delinquency regulations sec_1_501_c_3_-1 of the regulations provides that the term educational as used in sec_501 of the code relates to a the instruction or training of the individual for the purposes of improving or developing his capabilities or community b the instruction of the public on subjects useful to the individual and beneficial to the revrul_61_170 1961_2_cb_112 held that an association composed of professional private duty nurses and practical nurses which supported and operated a nurses’ registry primarily to afford greater employment opportunities for its members was not entitled to exemption under sec_501 of the code although the public received some benefit from the organization’s activities the primary benefit of these activities was to organization’s members revrul_67_216 1967_2_cb_180 established that a nonprofit organization formed and operated exclusively to instruct the public on agricultural matters by conducting annual public fairs and exhibitions of livestock poultry and farm products may qualify for exemption from federal_income_tax under sec_501 of the internal_revenue_code of the principal activities and exhibits of the fair are educational they are planned and managed by persons whose business it is to inform the public in general and farmers in particular about the resources of the region and the methods by which they may be conserved utilized and improved in addition the overall activities of the fair are conducted in such a fashion and on such subjects as will enlighten the viewers and participants on the newest and best techniques of farming and on other matters useful and beneficial to them and to the community department of the treasury - internal_revenue_service form 886-arrev page -4- form sec_86a name of taxpayer explanation of items department of the desay - internal_revenue_service schedule no or exhibit year petiod ended december 20xx revrul_68_167 1968_1_cb_255 held that a nonprofit organization created to market the cooking and needlework of needy women may be exempt from tax under sec_501 of the code the organization operated a market where it sold the cooking and needlework of these women who were not otherwise able to support themselves and their families the organization provided a necessary service for needy women by giving them a market for their products and sources of income revrul_71_395 1971_2_cb_228 a cooperative art gallery was formed and operated by a group of artists for the purpose of exhibiting and selling their works and did not qualify for exemption under sec_501 of the code it served the private purposes of its members even though the exhibition and sale of paintings may be an educational activity in other respects revrul_73_127 1973_1_cb_221 the service held that an organization that operated a cut-price retail grocery outlet and allocated a small portion of its earnings to provide on- the-job training to the hard-core unemployed did not qualify for exemption the organization’s purpose of providing training for the hardcore unemployed was charitable and educational within the meaning of the common_law concept of charity however the retail grocery store was not the ruling concluded organization’s purpose of operating a that the operation of the store and the operation of the training program were to distinct purposes since the former purpose was not recognized charitable purpose the organization was not organized and operated exclusively for charitable purposes revrul_78_86 held denial of an organization formed by various merchants to provide customer parking a parking arrangement whereby merchants join together to provide parking for their customers at a reduced_rate serves the merchants’ private interests by encouraging the public to patronize their stores thus it cannot be said to be operated exclusively for charitable purposes under sec_501 of the code revrul_80_287 1980_2_cb_185 involved a nonprofit lawyer referral service that arranged at the request of any member of the public an initial half-hour appointment for a nominal charge with a lawyer whose name was on an approved list maintained by the organization as a general_rule providing services of an ordinary commercial nature in a community even though the undertaking is conducted on a nonprofit basis is not regarded as conferring a charitable benefit on the community unless the service directly accomplishes one of the established categories of charitable purposes the organization's activities were directed toward assisting individuals in obtaining preventive or remedial legal services and as such were not specifically designed to confer a charitable benefit on the community although the lawyer referral service provided some public benefit a substantial purpose of the program was promotion of the legal profession in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if department of the treasury - internal_revenue_service form 886-a rev page -5- form 886a name of taxpayer explanation of items department of the ‘t'reasury - internal_revenue_service schedule no or exhibit year period ended december 20xx substantial in nature will preclude exemption under sec_501 of the code regardless of the number or importance of truly exempt purposes thus the operational_test standard prohibiting a substantial non-exempt purpose is broad enough to include inurement private benefit and operations that further nonprofit goals outside the scope of sec_501 in 70_tc_352 the court found that a corporation formed to provide consulting services did not satisfy the operational_test under sec_501 of the code because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit primary purpose was not charitable educational or scientific but rather commercial in addition the court found that the organization's financing did not resemble that of the typical sec_501 organizations it had not solicited nor had it received voluntary contributions from the public its only source_of_income was from fees from services and those fees were set high enough to recoup all projected costs and to produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost and finally the corporation did not limit its clientele to organizations that were sec_501 exempt_organizations its in easter house v u s cl_ct aff'd 846_f2d_78 fed cir cert_denied 488_us_907 109_sct_257 102_led_246 the court found an organization that operated an adoption agency was not exempt under sec_501 of the code because a substantial purpose of the agency was a nonexempt commercial purpose the court concluded that the organization did not qualify for exemption under sec_501 because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court rejected the organization's argument that the adoption services merely complemented the health related_services to unwed mothers and their children rather the court found that the health-related services were merely incident to the organization's operation of an adoption service which in and of itself did not serve an exempt_purpose the organization's sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiff's adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 easter house cl_ct pincite in american institute for economic research v united_states f 2d9 ct_cl the court considered the status of an organization that provided analysis of securities and industries and of the economic climate in general it sold subscriptions to various periodicals and services providing advice for purchases of individual securities the court noted that education is a broad concept and assumed that the organization form 886-a rev department of the treasury - internal_revenue_service page -6- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx had an educational purpose the court concluded however that the totality of the organization’s activities which included the sale of many publications as well as the sale of advice for a fee to individuals was more indicative of a business than that of an educational_organization the court held that the organization had a significant non- exempt commercial purpose that was not incidental to the educational purpose and that the organization was not entitled to be regarded as exempt in 950_f2d_365 cir the court_of_appeals upheld a tax_court decision tcmemo_1990_484 that an organization operating restaurants and health food stores in a manner consistent with the doctrines of the seventh day adventist church did not qualify under sec_501 of the code the court found substantial evidence to support a conclusion that the organization’s activities furthered a substantial nonexempt purpose including that the operations were presumptively commercial the organization competed with restaurants and food stores used profit-making pricing formulas consistent with the food industry and incurred significant advertising costs application of law is not organized and operated exclusively for charitable educational or religious purposes consistent with sec_501 of the code nor sec_1_501_c_3_-1 of the income_tax regulations and therefore fail to meet the operational_test you help facilitate the sale of produce baked goods and other items for the benefit of the seller advertise promote and inform potential buyers about your market and your primary activities revolve around setting up the vendor spaces as a catalyst for facilitating the sale_of_goods for local farmers and other organizational members alike sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 of the code you engaged in a substantial non-exempt activity similar to commercial enterprise by operating a market selling various goods to the public vendors participating in your market pay a fee to rent their space and then are free to set sales prices to maximize sales and profits for their own benefit you therefore do not operate exclusively for exempt purposes contrary to sec_1_501_c_3_-1 of the regulations you are operated for the substantial purpose of providing private benefit to vendors of the products at your market although the market includes educational events more than an insubstantial part of your activities are in furtherance of the non-exempt purpose of being a profitable outlet for your vendors you not only provided the outlet for them to sell their products you provided marketing and cover overhead expenses that the vendors would otherwise have to form 886-a rev department of the treasury - internal_revenue_service page -7- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx expend because your governing body members are also vendors this private benefit constitutes inurement sec_1_501_c_3_-1 of the regulations provides in part that the term ‘educational’ as used in sec_501 of the code relates to the instruction of the public on subjects useful to the individual and beneficial to the community as described above your facilitation of produce sales is not educational nor is advertising your farmer's market within your organization only a limited amount of time and resources are devoted to educational and charitable activities and purposes with the meaning of sec_501 of the code any consumer education you provide is incidental to the sale of the vendors’ products you are similar to the organization described in revrul_61_170 in your case your primary purpose is to provide a commercial market for vendors while the public may benefit from an increase in market selection and the educational programs that you provide the overall purpose of your organization is to serve and benefit the vendors selling at the market and not the general_public unlike the organization described in revrul_68_167 you do not serve needy individuals who are not otherwise able to support themselves and their families you are unlike the organization in revrul_67_216 because your principle purpose is to facilitate vendor sales and connect buyers with sellers you devote a majority of your time and resources to this purpose you utilize resources to assist local and regional farmers as well as other producers to gain visibility to potential buyers through the vehicle of your farmer’s market your website includes a vendor list that includes his her product sold at the market you encourage the public so support the vendors at your market each vendor would otherwise bear the expense of providing the same services on an individual basis therefore you do not qualify for exemption your activities are in effect identical to those of the cooperative art gallery described in revrul_71_395 you operate for the purpose of providing space to local farmers and vendors to exhibit and sell their products exhibiting and promoting the sales of products for the benefit of private individuals does not qualify for exemption under sec_501 of the code you are similar to the organization described in revrul_73_127 because the operation of the farmers’ market and your provision for educational programs are two distinct purposes because the operation of a market is not recognized charitable or educational purpose you are not operated exclusively c purposes you are similar to the organization in revrul_80_287 which provided that where regular commercial services even if offered on a non-profit basis did not directly department of the treasury - internal_revenue_service form 886-a rev page -8- form 886a name of taxpayer explanation of items department of the teeasary - internal_revenue_service schedule no or exhibit year period ended december 20xx accomplish one of the established types of charitable purposes an organization does not qualify for exemption because your activities are directed at promoting and facilitating the sale of products selected by vendors for the purpose of increasing sales and you were formed to provide an improved market for products and expand sales opportunities you were not formed to further exclusive sec_501 purposes while consumers at the market may receive information about products this is not serving an exclusive educational purpose also since vendor set their own prices sales of products confer no charitable benefit to the community therefore you are not substantially serving established sec_501 purposes and do not qualify for exemption an organization is not operated exclusively for charitable purposes and thus will not qualify for exemption under sec_501 if is substantial in nature better business bureau of washington d c v united_states you devote a substantial amount of your time resources and activities to creating an event for vendor sales your expenses are directed towards attracting potential buyers and facilitating produce sales you maintain a vendor list and are actively involved in the sales process as these are not serving exclusively c purposes and are not insubstantial in nature you are similar to the organization in the above ruling it has a single non-charitable purpose that a substantial part of your activities consist of providing a marketplace for private individuals to sell their produce and other goods to members of the public at prices established by the vendor vendors are selected based upon consumer demand for their products and not for any charitable or educational_purposes vendors select and set product prices for sale to maximize profits and sales as seen in b s w group and easter house a lack of public support is further evidence that an organization is operating for commercial purposes and not for charitable purposes essentially all of your income is derived from vendor fees and dues because you conduct activities similar to a commercial business you do not meet the requirements for exemption under sec_501 of the code you are similar to the organizations described in the american institute for economic research v united_states and living faith inc v commissioner you are operating a market in competition with other commercial markets your sale of products such as fruits vegetables cookies wines breads and coffee is indicative of a business your sources of revenues are mainly from vendor dues and vendor fees and your expenses are mainly for marketing supplies insurance and professional fees your market is a significant non-exempt commercial activity that is not incidental to the achievement of other educational_purposes organization’s position form 886-a rev department of the treasury - internal_revenue_service page -9- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx you state that your markets are our way to reach the public and allow bring the farm to them it allows fellowship as well as a support for other nonprofit_organizations community by serving as a gathering point for community outreach to provide nutrition education community helps to build a forum to you also state to conserve resources and reach the community through use of the market set up provides support for other nonprofits - allows other nonprofits a way the markets provide an avenue for recipients of the wic farmers’ market nutrition program fmnp and senior market nutrition program snap to redeem their checks for locally grown fruits and vegetables as they are required to by the program the markets provide opportunities and resources on the usage of the checks for their purchases distribution location for senior farmers’ market nutrition program snap the markets provide a location for the recipients of the program to receive their checks if they participate in the program it gives the recipients an area to receive their checks in a platform where they can also be used increasing the amounts of seniors that can benefit from the program provide weekly food donations to area food pantry’s such as the pantry food provide all fruits and vegetables for banquet library system provides as an outreach of their services public education provide displays at various events within the community on eating local and the benefit of eating farm fresh to educate the community on the value of farm produced products o these events are at the senior day at the mall the garden show home display information on fruits and vegetables at the annual event provide multiple cooking demonstrations form 886-a crev department of the treasury - internal_revenue_service page -10- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx e e e teaches children how to plant their own garden to show them an emphasis on healthy eating holds a chili cook-off as a fundraiser of which the proceeds are donated to an area of need in the community provides training on food safety and preservation encourage economic opportunities for small family farmers and local business e e provides a venue for members to sell their products as well as test new products with low overhead allows the market to improve the economic activity of the community through emphasis on buying local facilitate food safety in the community e require food certifications of all sellers in the markets current license and inspection of facility e conclusion government’s position provide consumers with access to fresh local nutritious food by providing a profitable outlet for local farmers and vendors you are primarily serving the private interests of the businesses and individuals who come to your market to sell their products the facts show the gathering of local residents for educational_purposes is secondary to the commercial activities that occur at your market you do not qualify for recognition of exemption from federal_income_tax as an organization described in sec_501 of the code because you do not meet the operational_test your activities are indistinguishable from the similar activities of an ordinary commercial enterprise and these activities provide substantial private benefits to your vendors since members of your governing body are vendors this private benefit also constitutes inurement therefore we conclude that you do not meet the operational_test for exemption under sec_501 of the code based on the facts and information provided you are not organized or operated exclusively for exempt purposes within the meaning of sec_501 of the internal department of the treasury - internal_revenue_service form 886-arev page -11- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx revenue code the provision of a marketplace for the sale_of_goods is not an educational activity nor is it charitable because it is not limited to a charitable_class you do not serve a public rather than a private interest therefore you are not described in sec_501 you help facilitate the sale of produce for the benefit of the seller we have concluded that you are not an organization described in sec_501 of the code because you are not operated exclusively for one or more exempt purposes set forth in sec_501 of the code based on the foregoing reasons the organization does not qualify for exemption under sec_501 and its tax exempt status should be revoked form_1120 returns should be filed for the tax periods after january 20xx department of the treasury - internal_revenue_service form 886-a rev page -12-
